Citation Nr: 1629507	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for sleep apnea prior to September 9, 2013, and an evaluation in excess of 50 percent thereafter. 

2.  Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1985 to December 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the March 2014 supplemental statement of the case, the Veteran was granted a 50 percent evaluation for sleep apnea effective September 9, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's sleep apnea has required the use of a continuous positive airway pressure (CPAP) machine.

2.  The Veteran's allergic rhinitis has been manifested by a greater than 50 percent obstruction of the nasal passage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for sleep apnea have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.1-4.14, 4.97, Diagnostic Code 6847 (2015). 

2.  Allergic rhinitis has approximated the criteria for a 10 percent disability rating throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA's duty to notify was satisfied by a letter in August 2011.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in September 2011, September 2012, and May 2014.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his allergic rhinitis and sleep apnea have worsened since his last examinations nor does the evidence show that the disabilities underwent a material change to require re-examination under 38 C.F.R. § 3.327 (2015).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38°U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the disabilities have not materially changed during the appeal period and uniform ratings are warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38°C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  Sleep Apnea

In an October 2012 rating decision, the AOJ granted service connection for sleep apnea and assigned a zero percent evaluation under Diagnostic Code 6847 effective March 20, 2012.  In the March 2014 supplemental statement of the case, the Veteran was granted a 50 percent evaluation for sleep apnea effective September 9, 2013.

Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that requires the use of a breathing assistance device, such as a CPAP machine, is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. §°4.97.

In September 2012, the Veteran attended a VA overnight polysomnography.  He was diagnosed with sleep apnea and insomnia.  The VA examiner recommended a CPAP machine.

In September 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.  The Veteran reported that he was not getting a good night of sleep and that his wife told him that he made weird noises while he slept.  The VA examiner diagnosed obstructive sleep apnea and insomnia.  The Veteran did not take continuous medication or use a breathing assistance device such as a CPAP machine to treat his sleep apnea.  Additionally, there were no signs of persistent daytime hypersomnolence, chronic respiratory failure with carbon dioxide retention, cor pulmonale, or the need for tracheostomy.

In May 2014, the Veteran was afforded another VA examination to determine the severity of his sleep apnea.  The VA examiner confirmed the Veteran's diagnosis of sleep apnea.  His sleep apnea was manifested by persistent daytime hypersomnolence and snoring.  The Veteran used a CPAP machine.  Excess day time fatigability affected his ability to work when he did not use his CPAP machine. 

The Board finds that the weight of the evidence supports a 50 percent evaluation for the entire appeal period.  The September 2012 VA overnight polysomnography provided a diagnosis of sleep apnea and recommended the use of a CPAP machine.  Thus, while the Veteran did not comply with the recommended prescription, the evidence nevertheless showed the medical need for use of a CPAP machine which meets the definition set forth at Diagnostic Code 6847.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  

However, a 100 percent evaluation is not warranted for sleep apnea as the Veteran has not asserted and the evidence does not show that sleep apnea has been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale at any time during the appeal period.  Additionally, the Veteran's sleep apnea has never required tracheostomy.  Id.  Notably, in a written statement received in September 2014, the Veteran expressed his satisfaction with a 50 percent rating if assigned for the entire appeal period.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Allergic Rhinitis

In a May 1994 rating decision, the AOJ granted service connection for allergic rhinitis and assigned a zero percent evaluation under Diagnostic Code 6522.  In May 2011, the Veteran filed a claim for a compensable evaluation for allergic rhinitis.  In an October 2011 rating decision, the AOJ continued the zero percent evaluation for allergic rhinitis.

Allergic rhinitis is evaluated under Diagnostic Code 6522, which provides for a 10 percent rating without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.  Allergic rhinitis with polyps is rated (maximum) 30 percent disabling.  38 C.F.R. § 4.97.  

In September 2011, the Veteran was afforded a VA examination to determine the severity of his allergic rhinitis.  The Veteran told the VA examiner that he experienced constant sinus problems with multiple non-incapacitating episodes throughout the year.  However, the sinus attacks did not cause headaches.  The sinus attacks were productive of interference with breathing through the nose, hoarseness of the voice, pain, and runny nose.  Upon examination, the Veteran's allergic rhinitis was active.  There was no nasal obstruction, deviated septum, partial loss of the nose, nasal polyps, scar, or disfigurement.  There was clear discharge and mucosal edema.  There was no finding of bacterial rhinitis.

In May 2014, the Veteran was afforded another VA examination to determine the severity of his allergic rhinitis.  The Veteran reported taking medication and receiving allergy shots every two weeks to treat his allergic rhinitis.  He reported having 7 or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge over the past 12 months.  He also endorsed 2 incapacitating episodes of sinusitis requiring prolonged antibiotics.  Upon examination, the VA examiner found that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis or nasal polyps.

The Veteran's private treatment records indicate that his allergic rhinitis is treated with medication, nasal spray, and allergy shots every two weeks. 

In March 2014, Dr. B.W., a private physician, wrote that the Veteran suffered from allergic rhinitis which impaired his ability to breath through his nose.  He continued that the Veteran's symptoms at least 50 percent of the time consisted of congestion of his nasal passages to at least 50 percent of their opening area. 

In a September 2014 statement, the Veteran asserted that without medication his quality of life would greatly diminish.  He experienced not being able to breath through his nose at all. 

Based upon the forgoing, the Board finds that the evidence is, at least, in equipoise that the Veteran's allergic rhinitis causes 50 percent obstruction of his nasal passage on both sides.  In reaching the conclusion, the Board places probative value on the Veteran's competent and credible lay statements and the statement provided by Dr. B.W.  The September 2011 and May 2014 VA examiners' conclusions that the Veteran's allergic rhinitis did not cause greater than 50 percent obstruction of the nasal passageway took into consideration the effectiveness of his daily medication.
The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Therefore, a 10 percent evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board has considered whether a 30 percent evaluation is warranted.  However, the Veteran has not alleged and the medical evidence does not show that he has manifested polyps at any time during the appeal period.  The Board also observes that the Veteran reports recurrent episodes of sinusitis which is a separate disease process that has not been service-connected.  Thus, the criteria of the General Rating Formula for Sinusitis (Diagnostic Codes 6510-6514) do not apply.  However, the Veteran is free to file a service connection claim if he believes that his sinusitis disability is related to service or proximately due to service-connected rhinitis.  The weight of the lay and medical evidence is against a 30 percent evaluation for allergic rhinitis for any time during the appeal period, and there is no further doubt of material fact to be resolved in the Veteran's favor.  38 C.F.R. §°4.97, Diagnostic Code 6522.

C.  Extraschedular Consideration 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, the rating criteria reasonably describe and assess the Veteran's disability levels and symptomatology pertaining to his service-connected sleep apnea and allergic rhinitis.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities during the appeal period.  He reports rhinitis disability manifested by nasal passage pain, inflammation and obstruction treated with immunotherapy, daily oral medications, weekly nasal spray and occasional antibiotics.  He has been approved 1 day per month under the Family and Medical Leave Act (FMLA) due to his allergic rhinitis.  The rating criteria for nasal passage obstruction contemplates the type of symptoms experienced by the Veteran, and the varying degrees of disability within the rating schedule are intended to compensate for loss of working time due to exacerbations.  38 C.F.R. § 4.1.  

The Veteran further describes sleep apnea manifested by snoring, impaired sleep and daytime somnolence with the need to use a CPAP machine.  VA has recognized hypertensive disability as proximately due to sleep apnea.  The rating criteria for sleep apnea contemplate the type of symptomatology reported by the Veteran except for hypertension, which has been separately rated.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, there is no lay or medical evidence reflecting that chronic sleep apnea, allergic rhinitis and/or hypertension has resulted in an exceptional disability picture.  The Veteran is assigned disability ratings that fully contemplate the effects of his service-connected disability.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  Therefore, consideration of a TDIU is not warranted. 


ORDER

A 50 percent disability rating for sleep apnea is granted, for the entire appeal period, but no higher, subject to the laws and regulations controlling the disbursement of monetary benefits.

A 10 percent disability rating for allergic rhinitis is granted, for the entire appeal period, but no higher, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


